DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 11-19) in the reply filed on 9 September 2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2022.

Claim Status
	Claims 1-19 are currently pending.
	Claims 1-8 and 11-19 are examined herein.
	Claims 9-10 are withdrawn.

Priority
	No priority is instantly claimed.  Therefore, the effective filing date of the invention is the application filing date of 22 July 2018.

Information Disclosure Statement
	No Information Disclosure Statement has been filed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0022] of the instant Specification refers to “a system 100 for Polygenic Phenotypic Trait Predisposition Assessment Using a Combination of Dynamic Network Analysis and Machine Learning”.  However, Figure 1 of the Drawings does not depict any such numeric designation for “system 100”.  
Paragraph [0029] of the instant Specification refers to “Fig. 2 illustrates the algorithm 200 employed by KBM…” However, Figure 2 of the Drawings does not depict any such numeric designation for “algorithm 200”.  
Paragraph [0052] of the instant Specification refers to “Fig. 3 is a block diagram illustrating the machine learning model algorithm 300…” However, Figure 3 of the Drawings does not depict any such numeric designation for “algorithm 300”.  
Paragraph [0062] of the instant Specification refers to “returning to Fig. 1, RRM 111 provides structured assessment and recommendations outputs…” However, Figure 1 of the Drawings does not depict any such lettered designation “RRM 111”.  Rather, 111 in Figure 1 is depicted as “DIM”.
Paragraphs [0063]-[0064] of the instant Specification describe the elements of Figure 4 as including 401, 402, and 403.  However, Figure 4 further illustrates components “410” and “420” which are not described in the Specification as filed.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The instant Abstract contains one incomplete sentence, which is grammatically incorrect.  Applicant is kindly requested to amend the Abstract to meet the standards as required above. 



Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “[0001] The present invention relates generally to the field of analyzing and utilizing genetic and non-genetic, i.e., behavioral, physiological, environmental, demographic, and the like, information to predict phenotypic traits outcomes”, which is grammatically incorrect and should be amended to recite, “[0001] The present invention relates generally to the field of analyzing and utilizing genetic and non-genetic, i.e., behavioral, physiological, environmental, demographic, and the like, information to predict phenotypic trait outcomes”.  “[0003] Prior art approaches to dealing with complex traits fall within three categories.  First category is a simple presence based:”, which is grammatically incorrect and should be amended to read, “[0003] Prior art approaches to dealing with complex traits fall within three categories.  The first category:”  
It is noted that the above is exemplary and represents only two instances in the instant Specification .  There are numerous other instances that require correction.  It is suggested that Applicant review the entirety of the Specification and submit corrections to all issues throughout.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [0045].

Claim Objections
Claims 1, 4, 11, 14 and 19 are objected to because of the following informalities: 
Claims 1 and 11 recite, “… Phenotypic Trait Predisposition Assessment Based on the Multiple Genetic Variations in DNA Using a Combination of Dynamic Network Analysis and Machine Learning, comprising” which include the capitalized words as indicated by bolded letters herein.  The designations are not conventional in US claiming practice and therefore the claims are objected to herein.  It is suggested that the claims be amended to recite lower-case letters, as is standard practice as follows, “… phenotypic trait predisposition assessment based on the multiple genetic variations in DNA using a combination of dynamic network analysis and machine learning, comprising”. Appropriate correction is required.
 Claims 4 and 14 recite, “wherein the node definition comprising adding a new node to the heterogenous knowledge network model”, which is grammatically incorrect.  It is suggested that the claim be amended to, “wherein the node definition  comprises adding a new node to the heterogenous knowledge network model”. Appropriate correction is required.
Claim 11 recites, “receiving a genetic data and a non-genetic data of an individual”, which is grammatically incorrect.  It is suggested that the claim be amended to include, “receiving  genetic data and  non-genetic data of an individual”. Appropriate correction is required
Claim 19 recite, “Method of claim 1” which is not standard claim language under US practice.  It is suggested that the claim be amended to recite, “The method of claim 1…”.  Appropriate correction is required.

Claim Interpretation
Contingent Claim Limitations and Intended Steps 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include numerous recitations of both intended claim steps and contingent claim language.  
A.  With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claims 2 and 12: 
“determining whether at least one of the new genetic variations and phenotypic trains are detected in the data extracted from the new knowledge source; upon determining that the at least one of the new genetic variations and phenotypic traits are detected in the data extracted from the new knowledge source, conducting a node definition” wherein the interpretation is as follows: 
“determining whether…traits are detected…” is equivalent to A in the above example and the alternative (due to the use of the word “whether” [or not]) “determining” that there are no detected traits is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. traits are detected, in which case the step of “conducting a node definition” would occur.  However, if B (the trait is not detected) then a node definition would not be performed. This is true also of claim steps 5 and 6 wherein if an association is determined then an edge is established.  However, if not, then no edge is established.  
With respect to claim 3, the claim includes, “determining whether…” and should be amended, accordingly to recite, for example, “wherein determining  at least one of the new…”
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.  For example, it is suggested the claim be amended to include that data are actively detected such that a node and edge are formed from said data.  For example, “determining new genetic variations and phenotypic traits from the new knowledge source and conducting node definition including said traits” and “determining associations between the new genetic variations and phenotypic traits in the new knowledge source and commencing an edge establishment with said associations” or the like.  
With respect to the computer-readable media of claim 12, as per the MPEP (citation above) “the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim ] that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14”.
B.  With respect to intended claim limitations, the following are considered intended in the instant claims: 
Claims 3 and 13 recite, “applying at least one semantic search algorithm enabling semantic matching between existing and newly identified knowledge bits” which is the intended outcome of applying the search algorithm as there are no actual steps that “enable” semantic matching.  It is suggested that the claim be amended to recite positive, active recitation of actual matching of knowledge bits via a semantic search algorithm, or the like. 
Claims 5 and 15 recite, “determining…comprises semantic analysis…to extract knowledge about association...” wherein no actual steps of extracting knowledge are claimed.  It is suggested to amend the claim to recite active, positive steps that include that sematic analysis includes extraction of knowledge… or the like, so as to avoid recitation of intended use herein. 
	Claims 8 and 18 recite, “incorporating the non-genetic data from the individual enabling building prediction models” wherein no actual prediction models are being built.  If Applicant intends that the step is directed to “building prediction models” then it is suggested to amend the claims accordingly.  
	
C.  112(f) Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “receiving, by the server”; “calculating, by the server”; “organizing, by the server”; “assessing by the server”; “calibrating by the server”, as recited in claims 1-8 and 19, wherein the claims are interpreted as the means equivalent to “the server” for performing the steps, i.e. the server (placeholder for “means”) for receiving, calculating, organizing, assessing, and calibrating.  Claims 11-18 include recitations of “processor causes execution of a method…receiving…calculating…organizing…assessing…and calibrating” wherein the “processor” is a placeholder for “means for” performing said operations.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, as indicated in the below rejections informed by the interpretation herein, there is not sufficient disclosure of the structure to perform the operations as claimed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)/Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A.  Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Note: For purposes of claim discussion, the Examiner has lettered the individual steps of claims 1 and 11 with the designations (a) to (f).  It is recognized that such designations do not appear in the claims as originally filed.	
Claims 1 recites, “calculating, by the server, a trait predisposition score for the individual, wherein the phenotypic trait predisposition score is a reference score”.  First, the claim recitation of both “a trait predisposition score” and “a phenotypic trait predisposition score” raises issues of antecedent basis because it is unclear if the trait predisposition and the phenotypic trait predisposition score are one in the same.  It is assumed, for examination purposes, that they are intended to be the same.  It is recommended that the claim be amended to recite “phenotypic trait predisposition score” in the first iteration.  Clarification is requested.
	Claims 1 and 11, at step (e), recites, “calibrating…the phenotypic trait predisposition score for the individual using a machine learning analysis that relates the plurality of genetic variations to the plurality of phenotypic traits”.  With respect to the “genetic variations” in claim step (e) it is unclear if said “variations” are intended to be the “genetic variants” as recited in claim step (c) or some other genetic variation.  Clarification is requested through clearer claim language.  
	With respect to claims 1 and 11, there is lack of sufficient nexus between claim steps directed to the trait disposition score, the knowledge base repository organized into a network model, the assessment of genetic factors, the calibration of the predisposition score and the calibration of the network model.  For example, the assessment in step (d) of genetic factors does not appear to be incorporated into any further claim step and as such, it is unclear as to the role of the genetic factors in the instantly claimed method.  Further, the calibration of the predisposition score is not defined by any steps whereby the meaning of a calibration to said score is apparent.  Further, the calibrating of the network model is further unclear with respect to what the genetic data and non-genetic data have to do with said calibration as a whole and as it would further relate to the prior claimed elements.  Clarification through clearer claim language is requested.
	Claims 2 and 12 recite, “recognizing the existence of a new knowledge source”.  The claim is unclear with respect to the recognition of a new knowledge source, as there are no steps of recognizing an original knowledge source that occur prior to recognition of a new source.  As such, the claim is indefinite.  Clarification is requested.
Claims 2 and 12 recite, “wherein extracting comprises identification of relevant data, processing the relevant data and formatting the relevant data”. The term “relevant data” in the claims is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is requested through clearer claim language.
Claims 2 and 12 recite, “determining whether at least one of the new genetic variations and phenotypic traits are detected in the data extracted from the new knowledge source”, wherein the recitation of “the new genetic variations and phenotypic traits” lacks antecedent basis in the claim as no recitation of a previous “new genetic variations…” is present in the claims.  It is unclear if, for example, the “new genetic variations and phenotypic traits” are intended to be part of the “new knowledge source” or in addition to said “source”  and as such, the claim is rendered indefinite.  Clarification through clearer claim language is requested.
Claims 3 and 13 recite, “wherein the determining whether at least one of the new genetic variations and phenotypic traits are detected in the data extracted from the new knowledge source comprises applying at least one semantic search algorithm enabling semantic matching between existing and newly identified knowledge bits” wherein it is unclear what “identified knowledge bits” are intended in the claim.  No “bits” were previously claimed, leading to indefiniteness herein.  Further, the step of applying an algorithm that is “enabling” does not actively utilize said algorithm and thus claim step is intended as recited.  Clarification is requested through clearer claim language.
Claims 5 and 15 recite, “comparison of results with associations existing in the knowledge base”.  With respect to “existing knowledge in the knowledge base” it is unclear if the comparison of results is to corresponding existing knowledge in the knowledge base, i.e., corresponding information about genetic and phenotypic associations, or to some other existing knowledge.  Clarification through clearer claim language is requested.
Claims 6 and 16 recite, “addition of a new unique edge to the knowledge network model” wherein “the new unique edge” lacks antecedent basis in the claim as no “unique edge” is claimed previously.  Clarification through clearer claim language is requested.
Claims 7 and 17 recite, “extracting the genetic variations…and defined by the knowledge network mode” wherein there is insufficient antecedent basis in the claim for genetic variations defined by the knowledge network in the preceding claims.  Clarification is requested through clearer claim language.
Claims 7 and 17 recite, “computing a phenotypic traits predisposition score” wherein it is unclear if the claim should read “traits” (plural), in which case there is insufficient antecedent basis because no traits score is computed in the preceding claims.  Rather a phenotypic trait score is calculated at step (b) of claims 1 and 11 from which the instant claims depend.  Clarification through amendment is requested.
Claims 8 and 18 recite a series of steps including “providing…incorporating…and applying” enabling evaluation of phenotypic traits.  However, no steps are actually claimed whereby any evaluation takes place, rendering the claim indefinite.  In addition. The first step of the claim directed to “providing” is not a complete sentence and therefore is unclear with respect to the modification of the act of “providing”, i.e., it is unclear if providing is performed “using a standard statistical association test and a supervised machine learning model and further incorporating non-genetic information…or if some other methodology is intended.  Clarification through clearer claim language is requested.
B.  112(b) as necessitated by the claim interpretation under 112(f) above
Claims 1 and 11 recite, “calculating a trait disposition score for the individual”; “organizing a knowledge base repository using dynamic network analysis of genetic variants and phenotypic traits”; assessing regulatory, catalytic, or inhibitory utility of genetic factors by determining existence of said genetic factors within biological pathways…”; “calibrating the phenotypic trait predisposition score for the individual using a machine learning analysis…” and “calibrating the heterogenous knowledge network model using the genetic data and the non-genetic data” as performed by “the server” (claim 1) or “processor” (claim 11).   Said claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant is reminded that each of the specialized functions lack specific related algorithmic structures in the specification. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. Under 35 USC 112, 6th paragraph/ § 112(f), programmed computer claim limitations require disclosure of an algorithm when special programming is needed to perform the claimed function. Disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’” (emphasis added) Halliburton Energy Services.
See MPEP 2181: 35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus-function language “shall be construed to cover the corresponding structure… described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc)... Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph)... the invocation of 35 U.S.C. 112, sixth paragraph, does not exempt an applicant from compliance with 35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; Knowlton, 481 F.2d at 1366, 178 USPQ at 493.
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph:
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)-lack of written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
35 U.S.C. 112(a) requires that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
With respect to the above as it relates to Claims 1 and 11, and those claims dependent therefrom, said claims recite, “Phenotypic Trait Predisposition Assessment Based on the Multiple Genetic Variations in DNA Using a Combination of Dynamic Network Analysis and Machine Learning”, which is not adequately described.  The Specification fails to disclose the meaning of the specific proper noun associated with the capitalized words.  The claims seem to infer that the capitalized words are long-hand for an acronym, also not described in the instant Specification as filed. Alternatively, the capitalized words may reflect some sort of title, which is also not disclosed or described in the instant Specification.  The Specification describes Figure 1 as “Polygenic Phenotypic Trait Predisposition Assessment Using a Combination of Dynamic Network Analysis and Machine Learning” which is not the same as claimed.  Further with respect to the capitalized embodiment at [0022] there are no descriptions beyond a reference to Figure 1, which does not include any illustration of any trait predisposition assessment or any dynamic network etc… Further with respect to the above, the prior art does not include reference or description of such proper noun configuration and therefore the claim does not have proper written description.  
Further with respect to the claimed embodiment “phenotypic trait predisposition score” recited in claims 1 and 11 and those claims dependent therefrom, the Specification fails to define the phenotypic trait predisposition or the score associated therewith or any methodology by which to calculate such a score.  
The prior art is also devoid of such teachings as to the meaning or calculation of a “phenotypic trait predisposition score”.  The prior art does include teachings related to a genetic predisposition score (GPS) in the context of muscle strength and size (see art to, for example, Thomas et al. (Medicine and Science in Sports & Exercise (2013) Vol. 45:1451-1459).  Further the prior art discusses scores related to polygenic scores (PGS). A polygenic risk score (PRS) is calculated from GWAS statistics and sums the number of risk alleles carried by an individual, weighted by the effect size from the discovery GWAS (Lewis et al. (Genome Medicine (2017) Vol. 9:3 pages).
Without teachings in the art and without sufficient detail disclosed such that one of skill in the art could reasonably conclude that the inventor had possession of the claimed invention, including the claimed phenotypic trait predisposition score or how to calculate such a score, the claims lack written description.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the framework as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method and non-transitory computer-readable media.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claims 1 and 11: “calculating, by the server, a trait predisposition score for the individual, wherein the phenotypic trait predisposition score is a reference score”; “organizing, by the server, a knowledge base repository using dynamic network analysis…into a heterogenous network model”; assessing, by the server, regulatory, catalytic…by determining the existence of said genetic factors within biological pathways…”; “calibrating, by the server, the phenotypic trait predisposition score…”; and calibrating, by the server, the heterogenous knowledge network model using the…data”.  
Dependent claims recite additional steps that further limit the judicial exceptions in independent claims 1 and 11 and as such, are further directed to abstract ideas.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  Claims 2 and 12 include abstract steps directed to “identification of relevant data”, determining whether at least one of the new genetic variations…are detected in the data”; “conducting a node definition”; “determining an association…”; commencing an edge establishment”; identifying at least one topological structure…”; “using a clustering algorithm…” and “computing statistical and topological properties”.  Claims 3 and 13 recite, “applying a sematic search algorithm…”; Claims 4 and 14 recite, “adding a new node”; Claims 5 and 15 recite, “determining…semantic analysis…”; Claims 6 and 16 recite, “edge establishment comprises a new unique edge”; Claims 7 and 17 recite, “computing a phenotypic traits disposition score”; and Claims 8 and 18 recite, “providing…assessment using a standard statistical association testing…”
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually compile data in the form of the received genetic and non-genetic data and generate a score and model.  There are no specifics as to the methodology involved in the calculating, organizing, assessing, and calibrating steps beyond generic recitations as claimed  and thus, under the BRI, one could simply, for example, make a list of data subset(s) and use said data to make a model, for example, by drawing said model with pen and paper.  Steps directed to “machine learning” do not provide adequate implementation of the machine learning beyond merely “using” it and therefore said steps do not lend to anything beyond using a tool for implementation of the abstract ideas, i.e., the machine learning is not informed by or changed by the data analysis.  Rather it is used as a tool to conduct analysis (see below re: the steps “in addition”).  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claims 1 and 11: “receiving, by a server, genetic and non-genetic data of an individual”
Claims 1 and 11: “server” and “non-transitory computer-readable media...” and “using machine learning analysis”
Dependent claims 2-8 and 12-19 recite steps that further limit the recited additional elements in the claims.  
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as “receiving…data” perform only functions of collecting the data needed to carry out the abstract idea, wherein data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “server” and “computer; storage media etc…” and “using machine learning” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the applicable prior art in the field of genotype-phenotype relationships, including that disclosed in Lin et al. (Biomarker Research (2017) Vol. 2:6 pages) teaches that receiving data for precision medicine including phenotype-genotype data in a machine learning environment, is a data gathering element that is routine, well-understood and conventional in the art.  Said portions of the prior art are, for example, page 1 at column 2, teaching receipt of patient SNP data and data pertaining to a patient’s mental state (depressed) for a multi-omics analysis approach .  As such, activities such as data gathering of genetic and non-genetic information do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1-8 and 11-19, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The specification notes that computer processors and systems, as example, are commercially available or widely used known devices (e.g., [0064]). In addition, the prior art to Lin et al. disclose using computer framework for the analysis of data (see entire reference).  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have also been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Prior Art Made of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Banda et al. in Annual Reviews Biomed Data Sci (2018) Vol. July 1:53-68.
Capriotti et al. in WIREs Syst Biol Med (2018) Vol. 11:20 pages; post-filing.
Halpern et al. in J Am Med Infrom Assoc (2016) Vol. 23:731-740.
Miotto et al. in Briefings in Bioinformatics (2018) Vol. 19:1236-1246.
Neeha et al. in J Food Sci Technol (2013) Vol. 50:415-428.
Oksar et al. in PLoS Genetics (2014) Vol. 10:9 pages.
Ordovas et al. in BMJ (2018) Vol. 361:7 pages.
Riedl et al. in British Journal of Nutrition (2017) Vol. 117:1631-1644.
Torro-Martin et al. in Nutrients (2017) Vol. 9:28 pages.
WO 2006/002240
WO 2019/232307

Conclusion
	No claims are allowed.
	As per issues under 112(a) and (b) above, in particular the lack of written description pertaining to the phenotypic trait predisposition score, the claims cannot meaningfully be searched for prior art until such time as claim amendments are submitted and/or arguments are presented to clarify the issues.



E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1671